Case 1:19-bk-12206        Doc 19     Filed 07/29/19 Entered 07/29/19 08:54:16                 Desc Main
                                     Document     Page 1 of 1


                                   United States Bankruptcy Court
                                      Southern District of Ohio
   In the Matter of:
     Benjamin Phillips, Jr.                                            Case No.: 1:19-bk-12206
     Sharon M. Phillips                                                Judge: Buchanon
                                                                       Chapter: 13
     Debtor(s)

                                     Notice of Change of Address

   Now comes Debtor, Sharon M. Phillips, who hereby serves notice that her new address is:

                           414 Honeycomb Way
                           St. Johns, FL 32259

                                         Debtor's Verification

   I declare, under penalty of perjury, that I have read the attached amendments and that they are
   true and correct to the best of my knowledge, information and belief.

     Date: July 29, 2019


                                                               /s/ Sharon M. Phillips
                                                               Sharon M. Phillips

                                                            Respectfully Submitted,

                                                            /s/Dennis Risch, Esq.
                                                            Dennis Risch, Esq. 0008293
                                                            Godbey Law LLC
                                                            Attorney for Debtor(s)
                                                            708 Walnut Street, Suite 600
                                                            Cincinnati, OH 45202
                                                            (513) 241-6650
                                                            (513) 241-6649 fax
                                                            dennis@godbeylaw.com

                                         Certificate of Service

   I hereby certify that on July 29, 2019, a copy of the foregoing Notice of Change of Address was
   served on the following registered ECF participants, electronically through the court's ECF
   System at the email address registered with the court:


   US Trustee
                                                            /s/Dennis Risch, Esq.
                                                            Dennis Risch, Esq.0008293
